Name: Commission Regulation (EC) NoÃ 935/2007 of 6 August 2007 setting, for the 2006/07 marketing year, the storage aid for unprocessed dried grapes and unprocessed dried figs
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production;  foodstuff;  trade policy
 Date Published: nan

 7.8.2007 EN Official Journal of the European Union L 206/3 COMMISSION REGULATION (EC) No 935/2007 of 6 August 2007 setting, for the 2006/07 marketing year, the storage aid for unprocessed dried grapes and unprocessed dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 9(8) thereof, Whereas: (1) Article 9(4) of Regulation (EC) No 2201/96 provides for aid to be granted to storage agencies for the quantities of sultanas, currants and dried figs that they buy in and for the actual duration of storage. (2) The storage aid for unprocessed dried grapes and unprocessed dried figs from the 2006/07 marketing year should be set in accordance with Article 7 of Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs (2). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For products from the 2006/07 marketing year, the storage aid provided for in Article 9(4) of Regulation (EC) No 2201/96 shall be: (a) for dried grapes: (i) EUR 0,1257 per day and per tonne net weight until 29 February 2008, (ii) EUR 0,0997 per day and per tonne net weight from 1 March 2008; (b) for dried figs: EUR 0,1083 per day and per tonne. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by the Act concerning the conditions of accession of the Republic of Bulgaria and Romania and the adjustments to the Treaties on which the European Union is founded (OJ L 157, 21.6.2005, p. 203). (2) OJ L 192, 24.7.1999, p. 33. Regulation as amended by Regulation (EC) No 1051/2005 (OJ L 173, 6.7.2005, p. 5).